USCA4 Appeal: 21-1935      Doc: 6        Filed: 09/26/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-1935


        DERRICK MICHAEL ALLEN, SR.,

                            Plaintiff - Appellant,

                     v.

        DURHAM CO. DETENTION FACILITY; ARAMARK; CHIEF PRIGNANO;
        SHERIFF CLARENCE BIRKHEAD; OFFICER ELMORE; OFC. WHITTFIELD;
        SGT. HOLSTONBACK; CAPTAIN RUSSELL; ROBERT DUSTINBURGER,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Thomas D. Schroeder, Chief District Judge. (1:21-cv-00147-TDS-LPA)


        Submitted: September 22, 2022                               Decided: September 26, 2022


        Before WILKINSON, DIAZ, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Derrick Michael Allen, Sr., Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-1935      Doc: 6         Filed: 09/26/2022      Pg: 2 of 2




        PER CURIAM:

               Derrick Michael Allen, Sr., appeals the district court’s order accepting the

        recommendation of the magistrate judge and dismissing Allen’s 42 U.S.C. § 1983

        complaint. We have reviewed the record and find no reversible error. Accordingly, we

        affirm for the reasons stated by the district court. Allen v. Durham Cnty. Det. Facility, No.

        1:21-cv-00147-TDS-LPA (M.D.N.C. Aug. 18, 2021). We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     2